                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION

                                   NO. 5:19-CR-0351~


 UNITED STATES OF AMERICA                )
                                         )
                V.                       )
                                         )
 TYLER KADOR,                            )
          Defendant.                     )


                                             ORDER

           THIS MATTER is before the Court on the Defendant's motion to Seal the

     Motion to Continue the Sentencing scheduled for November 5, 2020 Criminal Term

     of Court to the December 2020 Criminal Term of Court.

          IT IS THEREFORE ORDERED that this Motion to Continue is SEALED.


           IT IS THEREFORE ORDERED, this the         3-0   day of   ac-kb~ ,2020.


                                                     ·ed States District Court Judge




I.




             Case 5:19-cr-00351-D Document 93 Filed 10/30/20 Page 1 of 1
